ORDER
PER CURIAM.
Defendant was charged by information with violating the class C felony of possession of a controlled substance, section 195.202 RSMo 1994. A jury convicted defendant and the court sentenced him to ten years in prison as a prior and persistent offender. Defendant appeals from the judgment on his conviction. We affirm.
Defendant alleges: (1) there was insufficient evidence defendant knowingly possessed methamphetamine; and (2) comments made by two sheriffs deputies were impermissible under defendant’s right to remain silent. We have reviewed the briefs of the parties and the record on appeal and find no error of law. We believe no jurisprudential purpose would be served by a written opinion. The parties have been furnished with a written memo*752randum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).